Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 11/23/2021 has been entered.  Claims 12, 14, 15, 17, 22-25, 28, 29, and 32 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/23/2021, with respect to the double patenting rejections of claims 12, 14, 15, 17, 22-25, 28, 29, and 32 have been fully considered and are persuasive.  
Applicant’s arguments, see page 9, filed 11/23/2021, with respect to the 112(f) interpretation of claims 12, 14, 15, 17, 22-25, 28, and 29 have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-4 and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 12 and 32, the prior art of record fails to teach or suggest a data acquisition section that acquires image data of a suspended load region, and point cloud data, the image data being taken by a camera, the point cloud data being acquired by scanning an object with a laser scanner from a top surface, the object including a suspended load and a grounded object in the suspended load region; and
a data processing section that creates a guide frame from a planar cluster resulting from clustering the point cloud data and causes the guide frame to be displayed on a data display section while superimposing the created guide frame on the object in the image data, wherein the data processing section is implemented via at least one hardware processor of a computer,
wherein the data processing section deems a plurality of planar clusters in a same region to be a same region cluster, and creates and displays a single guide frame including the plurality of planar clusters,
wherein the data processing section extracts a planar cluster with a maximum elevation value as a reference planar cluster from the planar clusters,
wherein, the data processing section deems the reference planar cluster and Reply and Amendment Under 37 C.F.R. §1.114another planar cluster to be in a same region
in a case where an overlap between the reference planar cluster and the another planar cluster for which a difference between elevation values is equal to or smaller than a threshold, is detected in planar view in a distance direction from the laser scanner, and 
in a case where the overlap is not detected but a separation amount between the reference planar cluster and the another planar cluster is equal to or smaller than a threshold in the context of claims 12 and 32

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619